Citation Nr: 1533585	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent from July 26, 2006 through March 17, 2010, and entitlement to a disability rating in excess of 20 percent from March 18, 2010, for a right shoulder disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1974, and from January 2003 to August 2003. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for a right shoulder disability.  This matter also comes before the Board on appeal from a March 2010 rating decision of the Detroit RO which denied entitlement to a total disability rating based on individual unemployability (TDIU).

These claims were previously before the Board in June 2014.  The Board remanded the Veteran's claim of entitlement to TDIU for additional development; granted an initial disability rating of 30 percent, but no greater, for a right shoulder disability from July 26, 2006 through March 17, 2010; and denied entitlement to a disability rating in excess of 20 percent from March 18, 2010 for the Veteran's right shoulder disability.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the parties filed a Joint Motion for Partial Remand (JMR).  By Order dated February 23, 2015, the Court granted the JMR, and the Board's June 2014 decision with respect to the denial of a disability rating in excess of 30 percent from March 26, 2006 through March 17, 2010, and in excess of 20 percent from March 18, 2010, for a right shoulder disability was vacated and remanded for action consistent with the terms of the JMR.  The Veteran's claim now returns to the Board for compliance with the instructions in the February 2015 Court-adopted JMR.

The Board acknowledges that the appeal of the issue of entitlement to TDIU has been perfected per the Veteran's August 2010 substantive appeal, but has not yet been certified to the Board.  However, in its June 2014 decision, the Board accepted jurisdiction over TDIU under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the Board retains jurisdiction over the issue of entitlement to TDIU.

In the March 2010 rating decision, the RO also proposed to decrease the disability rating for the Veteran's service-connected back disability from 40 percent to 20 percent disabling.  In a September 2010 rating decision, the RO decreased the Veteran's back disability from 40 percent to 20 percent disabling.  In September 2010, the Veteran submitted a notice of disagreement with the reduction.  In April 2014, the RO issued a statement of the case upholding the reduction.  The Veteran did not submit a substantive appeal within 60 days of the issuance of the SOC.  Accordingly, the Veteran did not perfect an appeal as to the reduction of the disability rating for his service-connected back disability from 40 percent to 20 percent disabling, and thus, that issue is not currently before the Board.

The Virtual VA paperless claims processing system (Virtual VA) contains a September 2011 VA posttraumatic stress disorder (PTSD) examination report, a May 2014 appellate brief, VA treatment records from the Ann Arbor VA Medical Center (VAMC) dated March 2010 to January 2011, and VA treatment records from the Battle Creek VAMC dated March 2010 to September 2013.  The Veterans Benefits Management System (VBMS) contains the Veteran's Social Security Administration (SSA) records uploaded from a compact disc, multiple August 2014 VA examination reports, an October 2014 VA Form 21-4192 submitted by the Veteran's previous employer, an October 2014 formal claim for TDIU, the February 2015 JMR and Court Order, and copies of the Veteran's SSA records submitted by his attorney in May 2015.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


	(CONTINUED ON NEXT PAGE)

REMAND

Right Shoulder

The February 2015 JMR concluded that in its June 2014 denial of entitlement to increased staged disability ratings for the Veteran's right shoulder disability, the Board failed to ensure compliance with the duty to assist in that it did not appear that any efforts were undertaken to obtain the Veteran's SSA disability records, and the Board did not discuss the existence of any SSA records.  

In November 2013, the Veteran's SSA records were received by the RO on a compact disc, and associated with a temporary claims file which is now before the Board; the records contained on the compact disc have subsequently been uploaded to the Veteran's VBMS file.  Further, in May 2015, the Veteran's attorney submitted copies of the Veteran's SSA records, along with a written statement waiving AOJ review of the SSA records.  

In August 2014, the Veteran was afforded a VA examination of his service-connected right shoulder with regard to his claim of entitlement to TDIU.  The Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the Veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2014).  While the May 2015 waiver from the Veteran's attorney covered the submission of the Veteran's SSA records, neither the Veteran nor his attorney has waived AOJ consideration of the August 2014 examination and the AOJ has not issued a supplemental statement of the case with consideration of the newly received evidence.  On remand, the AOJ should issue a new supplemental statement of the case that considers all evidence received since the November 2012 supplemental statement of the case. 

Further, VA treatment records associated with the evidentiary record are dated only up to September 2013.  On remand, the AOJ should ask the Veteran to identify any outstanding VA treatment records, to include those dated September 2013 to the present.  The AOJ should then make appropriate efforts to obtain any identified records.  

TDIU

As discussed above, the Board retains jurisdiction over the issue of entitlement to TDIU.  However, the Board's review of the evidentiary record reveals that the AOJ is still taking action on this issue, as evidenced by the August 2014 VA examination reports.  To date, the AOJ has not issued a supplemental statement of the case with consideration of the evidence received since the August 2010 statement of the case.  On remand, the AOJ should conduct any further development it feels is appropriate, and issue a supplemental statement of the case that considers the evidence received since the August 2010 statement of the case.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any outstanding relevant private treatment records regarding his right shoulder disability.  The AOJ should undertake appropriate development to obtain any identified outstanding private treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include all treatment records dated from September 2013 to present.  All obtained records should be associated with the evidentiary record.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

